Exhibit 10.3
Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747
February 24, 2010
Biolase Technology, Inc.
4 Cromwell
Irvine, CA 92618

         
Attention:
  David M. Mulder    
 
  Chief Executive Officer    

Dear Mr. Mulder,
This letter agreement shall serve to amend that certain License and Distribution
Agreement by and between Henry Schein, Inc. (“HSI”) and Biolase Technology, Inc.
(“Biolase”), dated as of August 8, 2006, as amended (the “Agreement”).
Capitalized terms used herein but not defined herein have the meanings set forth
in the Agreement.
As of the date set forth above, the parties hereby agree as follows:
Section 6 of the letter agreement, dated February 27, 2009 amending the
Agreement, is hereby amended such that HSI may provide written notice of its
intent to extend the Agreement for the first additional one year term at any
time on or prior to 5:00 p.m. E.S.T., Wednesday, March 3, 2010.
This letter agreement amends certain terms and conditions of the Agreement. All
other terms and conditions of the Agreement that are not modified by this letter
agreement are hereby ratified and confirmed in all respects, and shall remain in
full force and effect. Should there be any conflict between the terms and
conditions contained in this letter agreement and the Agreement, the terms and
conditions of this letter agreement shall govern and control.
This letter agreement shall be governed by, and construed and enforced in
accordance with the laws of the State of California, without regard to conflict
of laws principles.
Please acknowledge your agreement to the foregoing terms and conditions by
executing this letter agreement.

 

 



--------------------------------------------------------------------------------



 



          Very truly yours,

HENRY SCHEIN, INC.
      By:   Brian S. Watson         Name:   Brian S. Watson        Title:   Vice
President        ACCEPTED AND AGREED:

BIOLASE TECHNOLOGY, INC.
      By:   David M. Mulder         Name:   David M. Mulder        Title:  
Chief Executive Officer     

 

 